Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.896 Filed 09/21/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NICHOLE GOFFNETT,

                   Plaintiff,                       Civil Case No. 20-11706
                                                    Honorable Linda V. Parker
v.

COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant.
                                       /

   OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S
 AUGUST 9, 2021 REPORT AND RECOMMENDATION [ECF NO. 14]; (2)
 DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF
  NO. 11]; (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY
                     JUDGMENT [ECF NO. 12]; AND
               (4) AFFIRMING DEFENDANT’S DECISION

      In this lawsuit, Nichole Goffnett (“Plaintiff”) challenges the Commissioner

of Social Security’s decision on June 26, 2020, to end her disability insurance

benefits (“DIB”) under the Social Security Act (“the Act”). (ECF No. 1.) On the

same day, this Court referred the matter to Magistrate Judge Elizabeth A. Stafford

for a determination of all non-dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(A) and/or a report and recommendation (“R&R”) on all dispositive

matters pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). (ECF No. 3.)

      The parties subsequently filed cross-motions for summary judgment. (ECF

Nos. 11, 12.) On August 9, 2021, Magistrate Judge Stafford issued an R&R in
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.897 Filed 09/21/21 Page 2 of 10




which she recommends that this Court deny Plaintiff’s motion, grant the

Commissioner’s motion, and affirm the Commissioner’s decision. (ECF No. 14.)

      At the conclusion of the R&R, Magistrate Judge Stafford advises the parties

that they may object to and seek review of the R&R within fourteen days of service

upon them. (Id. at Pg ID 878-79.) She further specifically advises: “If a party

fails to timely file specific objections, any further appeal is waived.” (Id. at Pg ID

878) (citing Howard v. Secretary of HHS, 932 F.2d 505 (6th Cir. 1991).) Plaintiff

filed objections to the R&R on August 20, 2021. (ECF No. 15.) The

Commissioner filed a response to Plaintiff’s objections on August 25, 2021. (ECF

No. 16.)

                                  BACKGROUND

   1. Plaintiff’s Disability Application and the Administrative Process

      Plaintiff was born on April 19, 1980, making her 35 years old on her alleged

onset date of November 15, 2015. (ECF No. 7-2 at Pg ID 38.) Plaintiff had past

relevant work as a certified nursing assistant, short order cook, line cook, cook

helper, and server. (Id. at Pg ID 45.) Plaintiff claimed disability from tibia

fractures, fibia fractures, pilon fractures, non-weight bearing on the right leg, and

swelling. (ECF No. 7-3 at Pg ID 91-92.)

      After the Commissioner denied Plaintiff’s application initially, Plaintiff

requested a hearing which took place before an ALJ on September 7, 2018. (ECF


                                           2
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.898 Filed 09/21/21 Page 3 of 10




No. 7-2 at Pg ID 56-89.) Plaintiff and a vocational expert (“VE”) testified at the

hearing. (Id.) On November 14, 2018, the ALJ wrote a partially favorable

decision finding that Plaintiff was disabled due to degenerative joint disease of the

right ankle, post-operative for tibia/fibia fractures, and obesity from November 15,

2015 to June 27, 2017.1 (Id. at Pg ID 38-50.) The ALJ also found that Plaintiff

had a medical improvement related to her ability to work. (Id. at Pg ID 38.)

Accordingly, the ALJ found Plaintiff not disabled as of June 28, 2017. (Id. at 50.)

      This decision became the final decision of the Commissioner when the

Appeals Council denied Plaintiff’s request for review on April 30, 2020. (Id. at Pg

ID 26-28.) Plaintiff timely filed for judicial review. (ECF No. 1.)

    2. The Evaluation Framework

      An ALJ considering whether an applicant continues to be disabled is

required to analyze eight sequential steps to evaluate the claim. 20 C.F.R.

§ 404.1594(f); see also Long v. Sec. of Health and Human Services, 45 F.3d 430

(6th Cir. 1994). First, for DIB, if the applicant is “doing substantial gainful

activity,” he or she will be found no longer disabled. 20 C.F.R. § 404.1594(f).

“This condition … is the first step in the sequential evaluation process for

determining that disability has ended.” Johnson v. Sec. of Health and Human



1
 The ALJ also found that Plaintiff has a history of eczema but that the impairment
was nonsevere. (ECF No. 7-2 at Pg ID 42.)
                                           3
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.899 Filed 09/21/21 Page 4 of 10




Services, 948 F.2d 989, 991 (6th Cir. 1991). The next steps are summarized as

follows:

            (2) If not engaged in substantial gainful employment,
            does the recipient have an impairment which would
            result in a new finding of disability? (If yes, the disability
            is found to be continuing.)

            (3) If no, has there been medical improvement in the
            condition which was originally found to be disabling? (If
            no, the disability is usually found to continue.) ….

            (4) If there has been medical improvement, is it related to
            the ability of the recipient to do work? (If no, disability is
            probably found to be continuing ….)

            (6) If medical improvement is shown, is the recipient's
            current impairment nonetheless severe? (If no, disability
            ceases.)

            (7) If the current impairment is severe, can the recipient
            do the work which he [or she] did before determined to
            be disabled? (If yes, the disability ceases.)

            (8) If the recipient cannot do the work done in the past,
            can the recipient do other work?

Id. (citing 20 C.F.R. § 404.1594(f)). The ALJ applied this framework and found

Plaintiff no longer disabled. (ECF No. 7-2 at Pg ID 50.)

   3. The ALJ’s Decision

      At the first step, the ALJ concluded that Plaintiff had not engaged in

substantial gainful activity since November 15, 2015. (ECF No. 7-2 Pg ID 41.)

The ALJ then found that Plaintiff had not developed any new impairments since


                                          4
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.900 Filed 09/21/21 Page 5 of 10




June 28, 2017. (Id. at Pg ID 46.) The ALJ next determined that Plaintiff had a

medical improvement as of June 28, 2017. (Id. at Pg ID 47.) The ALJ found the

following medical improvement had occurred:

               Dr. Taha, the claimant's orthopedic specialist noted that
               examination of the right ankle showed god [sic] overall
               alignment. She could dorsiflex to neutral and a little
               past neutral and she could plantar flex her ankle. There
               was in [sic] instability to varus/valgus stress, but good
               overall alignment. Eversion strength overall was good
               as well. Imaging showed the nonunion [fracture]
               appeared to be healed …. Physical therapy notes
               indicated the claimant felt 75% overall improvement.
               …. Treatment notes indicated she could ambulate
               outside on uneven surfaces without loss of balance
               without using her assistive device ….

 (Id.)

         The medical improvement was determined by the ALJ to be related to

Plaintiff’s ability to work because of the increase in her RFC. (Id.) Plaintiff was

assessed to have the RFC to perform light work as defined in 20 C.F.R.

§ 404.1567(b) with the following additional limitations: “She can never climb

ladders, rope or scaffolds. There could be no commercial driving. She could only

occasionally crouch or kneel.” (Id.) Next, the ALJ determined that Plaintiff could

not perform her past relevant work. (Id. at 49.) At the final step, the ALJ

considered whether a significant number of jobs exist in the national economy that

Plaintiff could perform given her age (35 on the date of her disability application),


                                          5
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.901 Filed 09/21/21 Page 6 of 10




education (high school), and RFC as of June 28, 2017. (Id.) The ALJ concluded

that there are jobs in significant numbers in the national economy that Plaintiff

could perform such as a general office helper, assembler, sorter. (Id.)

      In the R&R, Magistrate Judge Stafford finds no error in the ALJ’s analysis.

(See ECF No. 14.) Magistrate Judge Stafford found substantial evidence in the

record to support the ALJs findings. (Id. at Pg ID 877.)

                            STANDARD OF REVIEW

      Under 42 U.S.C. § 405(g):

             Any individual, after any final decision of the
             Commissioner of Social Security made after a hearing to
             which he was a party . . . may obtain a review of such
             decision by a civil action . . .. The court shall have the
             power to enter . . . a judgment affirming, modifying, or
             reversing the decision of the Commissioner of Social
             Security, with or without remanding the cause for a
             rehearing. The findings of the Commissioner of Social
             Security as to any fact, if supported by substantial
             evidence, shall be conclusive . . ..

42 U.S.C. § 405(g) (emphasis added); see also Boyes v. Sec’y of Health and

Human Servs., 46 F.3d 510, 511-12 (6th Cir. 1994). “Substantial evidence is

defined as ‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th

Cir. 2001) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). The

Commissioner’s findings are not subject to reversal because substantial evidence

exists in the record to support a different conclusion. Buxton v. Halter, 246 F.3d

                                          6
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.902 Filed 09/21/21 Page 7 of 10




762, 772 (6th Cir. 2001) (citing Mullen v. Brown, 800 F.2d 535, 545 (6th Cir.

1986)). If the Commissioner’s decision is supported by substantial evidence, a

reviewing court must affirm. Studaway v. Sec’y of Health and Human Servs., 815

F.2d 1074, 1076 (6th Cir. 1987).

      When objections are filed to a magistrate judge’s R&R on a dispositive

matter, the Court “make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1). The Court, however, “is not required to articulate all of the

reasons it rejects a party’s objections.” Thomas v. Halter, 131 F. Supp. 2d 942,

944 (E.D. Mich. 2001) (citations omitted); see also Tuggle v. Seabold, 806 F.2d

87, 92-93 (6th Cir. 1983). A party’s failure to file objections to certain conclusions

of an R&R waives any further right to appeal on those issues. See Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the

failure to object to certain conclusions in the magistrate judge’s report releases the

Court from its duty to independently review those issues. See Thomas v. Arn, 474

U.S. 140, 149 (1985).

                   PLAINTIFF’S OBJECTION & ANALYSIS

      Plaintiff challenges the R&R on two grounds in summary:

      1.     The Report and Recommendation that the Commissioner’s
             decision be affirmed on the basis of medical improvement is
             not supported by substantial evidence.


                                           7
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.903 Filed 09/21/21 Page 8 of 10




      2.     The Report and Recommendation that the Commissioner’s
             decision be affirmed as to the finding that Plaintiff did not
             require the use of a cane is not supported by substantial
             evidence.

(ECF No. 15 at Pg ID 882.) Plaintiff’s objections are copied almost verbatim from

the argument section of her Motion for Summary Judgement. (See ECF No. 11;

See also ECF. No 15). To properly object to an R&R, a plaintiff must do more

than merely restate the arguments set forth in her summary judgment motion. See

Owens v. Comm’r of Soc. Sec., 1:13-47, 2013 WL 1304470, at *3 (W.D. Mich.

Mar. 28, 2013) (indicating that the “Court is not obligated to address objections

[which are merely recitations of the identical arguments made before the

magistrate judge] because the objections fail to identify the specific errors in the

magistrate judge’s proposed recommendations”) (emphasis in original); see also

Wallace v. Commr. of Soc. Sec., 15-11839, 2016 WL 4409062, at *2 (E.D. Mich.

Aug. 19, 2016) (finding waiver where Plaintiff “copied, pasted, and rebranded as

objections to the R&R ….” argument sections from a motion for summary

judgement); Nickelson v. Warden, No. 1:11-cv-334, 2012 WL 700827, at *4 (S.D.

Ohio Mar. 1, 2012) (“[O]bjections to magistrate judges’ reports and

recommendations are not meant to be simply a vehicle to rehash arguments set

forth in the petition.”). Plaintiff re-asserts the arguments stated in her summary

judgment motion to support her claim of error in the ALJ’s analysis without

identifying how Magistrate Judge Stafford erred in evaluating those arguments.

                                           8
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.904 Filed 09/21/21 Page 9 of 10




      Magistrate Judge Stafford found substantial evidence supporting the ALJ’s

conclusion that Plaintiff’s medical condition improved as of June 28, 2017,

specifically in physical examinations, Plaintiff’s own statement of medical

improvement and physical activity, and X-rays. 2 (ECF No. 14 Pg ID 873-77.)

Magistrate Judge Stafford also found no error in the ALJ’s consideration of

Plaintiff’s use of a cane. Magistrate Judge Stafford reasoned that the Plaintiff

failed to show a cane was medically necessary for ambulation. (Id. at 877-78.)

For the reasons Magistrate Judge Stafford provided in her R&R, Plaintiff’s

arguments are without merit. See Jones v. Comm’r of Sec. Sec., 815 F. App’x 926,

931 (6th Cir. 2020) (citing Soc. Sec. Ruling 96-9p, 1996 WL 374185, at *7, which

“explains that an ALJ should ‘find that a hand-held assistive device is medically

required,’ only where there is ‘medical documentation establishing the need for a

hand-held assistive device to aid in walking or standing, and describing the


2
  Magistrate Judge Stafford outlined Plaintiff’s medical treatment in her Report and
Recommendation but did not specifically address why Plaintiff’s physical therapy
was discontinued. Plaintiff argues in her Motion for Summary Judgement that her
physical therapy was discontinued due to issues with insurance costs and that this
was contrary to the Commissioner’s finding that a physical therapist discontinued
treatment. (ECF No. 11 at Pg ID 830-31) (citing ECF No. 7-8 Pg ID 691, a June
27, 2017 treatment note from Dr. Taha noting Plaintiff’s insurance issues.)
However, treatment records indicate that on May 23, 2017, a physical therapist
discharged Plaintiff from treatment. (ECF No. 7-9 Pg ID 791-92.) Further, the
Commissioner noted in his decision that although Plaintiff claimed no treatment
because of high insurance deductibles at the hearing, she continued treatment for
eczema. (ECF No. 7-2 at Pg ID 48); See ECF No. 7-8 at Pg ID 694-96 (showing
treatment for eczema from August 24, 2017, until May 30, 2018).
                                          9
Case 2:20-cv-11706-LVP-EAS ECF No. 17, PageID.905 Filed 09/21/21 Page 10 of 10




circumstances for which it is needed (i.e., whether all the time, periodically, or

only in certain situations; distance and terrain; and any other relevant

information).’”). There is substantial evidence in Plaintiff’s treatment notes that

“she could ambulate outside on uneven surfaces … without loss of balance without

using her assistive device.” (ECF No. 7-9 at Pg ID 791.)

      For these reasons, the Court rejects Plaintiff’s objections to Magistrate Judge

Stafford’s R&R and adopts Magistrate Judge Stafford’s recommendations.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

11) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 12) is GRANTED.

      IT IS FURTHER ORDERED that Defendant’s decision finding Plaintiff

not disabled under the Social Security Act is AFFIRMED.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE
 Dated: September 21, 2021




                                          10
